Citation Nr: 0526124	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an earlier effective date for the 
evaluation assigned to the service-connected migraine 
disorder.  

2.	Entitlement to an earlier effective date for the 
evaluation assigned to the service-connected bilateral 
homonymous hemianopsia disorder.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  



INTRODUCTION

The veteran had active service from December 1988 to February 
1992, and is reported to have had an earlier period of active 
service between October 1983 and October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT
   
1.	The veteran was separated from active service in February 
1992 following a Medical Board evaluation which concluded 
that the veteran was not fit for duty as a result of his 
migraine and vision disorders.  

2.	In April 1992, the veteran filed service connection claims 
for migraine and homonymous hemianopsia disorders. 

3.	In April 1992, the RO granted the veteran service 
connection for a migraine disorder with homonymous 
hemianopsia at 10 percent disabling.  

4.	The veteran filed a notice of disagreement in April 1993 
requesting a higher evaluation.  

5.	In May 1993, the RO mailed to the veteran a Statement of 
the Case denying the request for an increased rating and 
noting that the veteran did not appear for his scheduled VA 
eye examination.  

6.	The veteran did not appeal this decision via the filing of 
a VA Form 9.    

7.	In November 1998, the veteran filed a claim for an 
increased rating for his migraine disorder with homonymous 
hemianopsia.   

8.	In a September 1999 rating decision, based on new medical 
evidence, the RO divided the veteran's claim into two 
separate diagnostic codes, awarding the veteran a 10 percent 
evaluation for his migraine disorder, and a 50 percent 
evaluation for his homonymous hemianopsia disorder.  

9.	In a November 2001 rating decision, the RO granted the 
veteran a 50 percent evaluation for his migraine disorder.  

10.	In an October 2002 rating decision, the RO found Clear 
and Unmistakable Error for VA's failure to rate the veteran's 
migraine disorder with homonymous hemianopsia at 30 percent 
disabling based on evidence of record available in April 
1992.  

11.	In the October 2002 rating decision, the RO granted the 
veteran's disorder at 30 percent disabling with an earlier 
effective date to February 22, 1992, the date of the 
veteran's separation from active service.  


CONCLUSIONS OF LAW

1.	An effective date earlier than November 1998 for the 50 
percent evaluation of the veteran's migraine disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).  

2.	An effective date earlier than November 1998 for the 50 
percent evaluation of the veteran's homonymous hemianopsia 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter - VA's Duty to Notify and Assist 

The veteran is seeking earlier effective dates for the 50 
percent disability evaluations assigned for his migraine and 
homonymous hemianopsia disorders.  In the interest of 
clarity, the Board will initially discuss whether the issues 
have been properly developed for appellate purposes.  The 
Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

Prior to proceeding on the merits of this matter, the Board 
must first determine whether the veteran has been apprised of 
the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in September 1999 setting forth the 
general requirements of then-applicable law pertaining to 
increased ratings for his service-connected disorders, and 
what evidence was necessary to substantiate his claims.  The 
veteran was provided with copies of subsequent rating 
decisions dated in November 2001 and October 2002 which also 
set forth the general requirements of then-applicable law 
pertaining to increased ratings and earlier effective dates, 
and what evidence was necessary to substantiate his claims.  
The general notification with respect to earlier effective 
dates was reiterated in the Statement of the Case dated in 
December 2002.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in September 2002.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained private and VA medical records, as is detailed 
below.  VA has also conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A (d) 
(West 2002).  The veteran was afforded several VA medical 
examinations conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his increased rating 
claims in November 1998.  The RO originally adjudicated the 
claims in September 1999.  Only after that rating action was 
promulgated did the RO, in September 2002, provide notice to 
the claimant - in the form of a letter - regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial RO 
adjudication of the claims, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2002 
was not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the February 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims.  As described 
above, the RO advised him of this by way of the rating 
decisions and the Statement of the Case.      

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).
II.	The Merit of the Veteran's Claims to Earlier Effective 
Dates 

The veteran claims entitlement to earlier effective dates for 
the 50 percent disability evaluations granted by the RO for 
the migraine and homonymous hemianopsia disorders.  For the 
reasons set forth below, the Board disagrees and finds the 
RO's denial of these claims the correct course of action.  

As background, the record demonstrates that a December 1991 
Medical Board was convened to determine the veteran's fitness 
for duty relative to his migraine and homonymous hemianopsia 
disorders.  In the subsequent Report of Medical Board, the 
board found that the veteran was unable to perform his 
military duties in full duty capacity.  Ultimately, the 
veteran was discharged from active service in February 1992.  

In April 1992, the veteran filed service connection claims 
for a migraine disorder and a homonymous hemianopsia 
disorder.  The RO service connected these disorders at 10 
percent disabling in a rating decision later that month.  The 
RO relied on Diagnostic Code 8100, stating in its decision 
that it would defer the rating for the veteran's homonymous 
hemianopsia disorder until VA examination had been conducted.  
The RO notified the veteran of this decision in a June 1992 
letter.  According to the veteran's subsequent April 1993 
notice of disagreement (NOD), the letter was addressed to the 
veteran's correct current home address.  

The RO again wrote to the veteran in June 1992, notifying him 
that he would soon be scheduled for VA examination for his 
disorders.  Records dated in July 1992 indicate that the 
veteran did not report for a scheduled VA examination.  
Subsequently, the RO decided in a September 1992 rating 
decision to maintain the veteran's 10 percent evaluation, and 
to include the veteran's homonymous hemianopsia disorder 
within his migraine disorder claim under Diagnostic Codes 
8100-6080.   

In October 1992, the RO notified the veteran by letter of a 
scheduled medical examination for a heart disorder that forms 
the basis of a claim that is not pending in this appeal.  The 
Board notes that this letter is addressed to an address 
different from the address provided by the veteran in his 
April 1993 NOD.  

In a May 1993 Statement of the Case, the RO affirmed its 
earlier decision to combine the veteran's migraine and 
homonymous hemianopsia disorders into one hyphenated rating 
code.  In this document, the RO noted that the veteran's 
rating for a visual disorder had been deferred in the April 
1992 rating decision pending eye examination results.  The RO 
stated that the veteran failed to report to his scheduled 
July 1992 VA eye examination.  And the RO stated that, as 
such, the 10 percent rating would be continued.  This 
document was accompanied by a cover letter, detailing 
appellate rights, which was addressed to the address provided 
by the veteran on his NOD dated the month earlier (April 
1993).    

The veteran did not file a VA Form 9 to the Board.  The 
April 1992 rating decision therefore became final.    

The record contains a letter dated in May 1993, addressed to 
the veteran's listed address, which informs him that he would 
soon be notified of a scheduled VA examination.  A June 1993 
document indicates that the veteran failed to report for a VA 
eye examination scheduled for that month.  

Over five years later, in November 1998, the veteran filed an 
increased rating claim.  In a September 1999 rating decision, 
based on new medical evidence, the RO divided the veteran's 
claim into two separate diagnostic codes, awarding the 
veteran a 10 percent evaluation for his migraine disorder, 
and a 50 percent evaluation for his homonymous hemianopsia 
disorder.  In a November 2001 rating decision, the RO 
increased the veteran's evaluation for his migraine disorder 
to 50 percent.  

In an October 2002 rating decision, the RO found Clear and 
Unmistakable Error in its April 1992 rating decision.  
Specifically, the RO found that VA had erred by not rating 
the veteran's migraine disorder with homonymous hemianopsia 
at 30 percent disabling from the date of the veteran's 
separation from service in February 1992.  The RO based this 
finding on a review of the medical evidence that was 
available at the time of the April 1992 decision.  

The veteran argues for earlier effective dates for the 
separate 50 percent evaluations assigned.  He contends that 
separate 50 percent evaluations for each disorder should 
apply back to February 1992.  In support, the veteran 
maintains that, if VA had examined his eyes in 1992, the RO 
would have done then what it did in its November 2001 rating 
decision - i.e., rate him separately at 50 percent disabling 
for migraine and homonymous hemianopsia disorders.  

The veteran maintains that he failed to attend VA eye 
examination in 1992 and 1993 because VA notified him of 
scheduled eye examinations at an incorrect address.  He 
therefore maintains that the absence of evidence 
demonstrating his level of disability is VA's fault.    

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.    

At first glance then, it would appear that the veteran's 
claims for earlier effective dates are barred.  The veteran 
did not appeal to the Board the RO's April 1992 decision.  38 
C.F.R. §§ 3.104, 3.105, 20.302, 20.1103.  As such, his 
current claims, received in November 1998, would normally be 
treated as "claim[s] reopened after final disallowance[.]"  
This would warrant an effective date in November 1998.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

But, in an October 2002 rating decision, the RO found Clear 
and Unmistakable Error (CUE) in its April 1992 rating 
decision.  The RO limited this finding to the disability 
evaluation it assigned for the veteran's migraine disorder.  
Rather than the 10 percent rating it assigned, the RO found 
that a 30 percent rating should have been assigned 
originally.  As the RO effectively set aside the finality 
attached to the April 1992 disability rating for the migraine 
disorder, the Board will address the veteran's claim for an 
earlier effective date for this disorder.  See 38 C.F.R. §§ 
3.104, 3.105, 20.302, 20.1103.  Later in this decision, the 
Board will address the veteran's claim to an earlier 
effective date for the homonymous hemianopsia disorder.  

Migraine Disorder:

Under Diagnostic Code 8100, a maximum 50 percent disability 
rating for a migraine disorder may be assigned where evidence 
shows very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is for assignment where there are 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

The evidence of record extant in April 1992 - particularly 
that found in the veteran's Report of Medical Board - 
indicated that criteria for a 30 percent disability 
evaluation had been met under Diagnostic Code 8100.  However, 
that is not the case for a 50 percent evaluation.  The record 
in April 1992 showed that the veteran experienced migraines 2 
to 4 times per month.  The record did not show very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Given this uncertainty in the record 
in April 1992, the RO ordered further evaluation.  But, as 
the record indicates, the veteran did not appear for further 
evaluation despite proper notice by the RO.  As such, the RO 
made its determination based on the record as it then 
existed.  See 38 C.F.R. § 3.655; see also 38 U.S.C.A. § 
5107(a)(claimant has responsibility to present and support a 
claim for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)(the duty to assist in development of a claim is 
not "a one way street").  And, as it then existed, the 
evidence of record fell short of the criteria required for a 
50 percent evaluation under Diagnostic Code 8100.  Such 
evidence did not become part of the record until 1999 VA 
examinations were conducted in response to the veteran's 
increased rating claim in November 1998.  A failure to fullly 
develop the record or comply with the duty to assist does not 
justify a retroactive award.  The Board finds therefore that 
the RO correctly found that an evaluation in excess of 30 
percent was unwarranted for any time prior to November 1998.  
See 38 C.F.R. § 3.400(o).    

Homonymous Hemianopsia Disorder:	         

The record is clear that the RO mailed to the veteran at his 
stated address a copy of the May 1993 Statement of the Case 
accompanied by a cover letter detailing his appellate rights.  
The record is also clear that the veteran did not avail 
himself of these rights by filing a VA Form 9 substantive 
appeal.  As a result, the veteran waived his right to contest 
the sufficiency of the RO's April 1992 rating decision with 
regard to this disorder.  He waived his argument that the 
homonymous hemianopsia disorder should have been rated 
separate from the migraine disorder.  He waived his argument 
that a 50 percent evaluation should have been assigned 
originally for homonymous hemianopsia.  And he waived his 
argument alleging that the RO failed to notify him of his 
scheduled VA examinations in 1992 and 1993.  In short, even 
if the veteran's contentions were true, these issues have 
been precluded from further adjudication by the finality of 
the April 1992 decision.  See 38 C.F.R. §§ 3.104, 3.105, 
20.302, 20.1103.

Given this background, the Board construes the veteran's 
November 1998 increased rating claim for homonymous 
hemianopsia as a "claim reopened after final 
disallowance[.]"  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
As such, the earliest possible effective date for this claim 
is the date it was filed on November 12, 1998 or, with 
supporting medical evidence showing treatment prior to 
November 1998, a date one year prior to the date of filing.  
See 38 C.F.R. §§ 3.157, 3.400(o).  Medical evidence that 
would warrant an effective date prior to November 12, 1998 is 
not of record.  The sole medical evidence of record dated in 
the year prior to November 1998 is found on an illegible 
private medical record dated in July 1998.  As such, VA 
cannot apply an earlier effective date for the current 50 
percent evaluation prior to November 12, 1998.  And VA cannot 
now find that, as of February 1992, VA should have separately 
rated the veteran's homonymous hemianopsia disorder under 
Diagnostic Code 6080.         

As the preponderance of the evidence is against the veteran's 
claims for earlier effective dates under separate diagnostic 
codes, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Before closing this decision, the Board will nevertheless 
address two additional contentions proffered by the veteran 
and his representative: first, that in 1992 and 1993 the RO 
mailed notice of VA examinations to the veteran to an 
incorrect address; and second, that the case should be 
remanded to find service medical records covering the 
veteran's time of service between 1988 and 1992, and to find 
medical records that may reflect healthcare the veteran may 
have received between 1993 and 1998.    

First, in his April 1993 NOD, the veteran provided his then-
current address.  The record demonstrates that the RO mailed 
to this address the veteran's rating decision, the notices of 
pending VA examinations, and the Statement of the Case with 
cover letter.  This Statement of the Case expressly noted, 
moreover, that the veteran failed to appear at a July 1992 VA 
examination.  The veteran did not disagree with this 
assertion, or file an appeal demonstrating disagreement.  As 
such, the Board finds that the record fails to support the 
contention that the RO failed to notify the veteran of his VA 
examinations.  

Second, the veteran's representative argues that remand to 
obtain additional medical evidence is necessary.  The Board 
disagrees.  With regard to the veteran's service medical 
records between 1988 and 1992:  the Board finds that these 
records would have no impact on the Board's decision.  For 
the migraine disorder, the crucial evidence for the April 
1992 rating decision was the then-current state of the 
veteran's disorder.  At that time, the most recent evidence 
of disorder was summed up in the Report of Medical Board of 
December 1991.  Gauging the appropriate evaluation is not to 
be determined by manifestations of the veteran's migraine 
disorder earlier in his enlistment.  Besides, though the 
record does not contain all service medical records dated 
between 1988 and 1992, the record does contain service 
medical records reflecting treatment of the migraine disorder 
in 1991.  The Board cannot determine whether there are 
additional records reflecting treatment for the migraine 
disorder in 1991.  But the Board can determine that these 
service medical records are consistent with the Medical 
Board's findings.  

The Board recognizes that, where records are missing or are 
presumed to have been destroyed while in the possession of 
the government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has 
considered this rule carefully in this matter.  Nevertheless, 
even under this relaxed standard, the Board finds the record 
certain - based on the Medical Board findings and the 
supporting service medical records - that a 50 percent 
disability evaluation would have been unwarranted in April 
1992.   

For the homonymous hemianopsia disorder, evidence of in-
service impairment is not determinative here because, as 
already noted, the April 1992 evaluation is final with regard 
to that issue.  The veteran did not appeal this decision to 
the Board, so he waived his arguments against this decision, 
to include disagreement with the way the RO included the 
homonymous hemianopsia disorder under Diagnostic Code 8100 
with the migraine disorder, and the way the RO rated the 
disorder.  

With regard to the possible evidence reflecting medical 
treatment between 1993 and 1998:  in the past 6 years since 
filing his "claim[s] reopened", or in the 33 months since 
receiving VA's VCAA notice in September 2002, the veteran has 
had ample opportunity to submit such evidence (if it exists), 
or to notify VA of its existence so VA could obtain such 
evidence from the providers.  Instead, all that the veteran 
or his representative can state at this point is that, 
because there is an over five-year gap between the date of 
the original Statement of the Case in May 1993 and the date 
of the "claim reopened" in November 1998, it is "extremely 
likely" that the veteran sought some form of medical 
treatment during this period.  

The Board notes that the record does contain medical evidence 
of treatment within this period.  An illegible private 
medical record dated in July 1998 indicates that the veteran 
was treated at a private hospital.  That the veteran 
submitted this document to the RO indicates to the Board that 
the veteran has been aware that he should submit to VA 
private medical records related to his claims.  That he has 
submitted no additional private medical records reflecting 
private medical care between 1993 and 1998 indicates to the 
Board that there is no additional private medical evidence 
reflecting treatment during this period.  Nevertheless, even 
if this inference were wrong, VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The crucial point here is that the veteran must 
provide VA with specific information if he wants VA to obtain 
that information for consideration.  The veteran has not done 
so.  The Board sees a remand unwarranted here.    


ORDER

Entitlement to an earlier effective date for the evaluation 
assigned to the service-connected migraine disorder is 
denied.  

Entitlement to an earlier effective date for the evaluation 
assigned to the service-connected bilateral homonymous 
hemianopsia disorder is denied.    




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


